Nichols, Justice.
This is an appeal in a habeas corpus case where the prisoner was remanded to the custody of the Warden of the Georgia State Prison at Reidsville, Georgia. After the appeal was docketed in this court a motion to dismiss, supported by the affidavit of the respondent, was filed in which it was asserted that the prisoner had escaped. No denial of the facts as alleged in the motion and as shown by the affidavit attached thereto has been filed in this court by the appellant or otherwise. Held:
Under the authority of cases exemplified by Blalock v. Corpe, 215 Ga. 61 (108 SE2d 715) and Gravitt v. State, *114221 Ga. 812 (147 SE2d 447), the appeal must be dismissed.
Submitted April 10, 1972
Decided May 3, 1972.
Herbert Knox, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, W. Hensell Harris, Jr., Assistant Attorneys General, for appellee.

Appeal dismissed.


All the Justices concur.